IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION
ANTHONY OF THE FAMH_.Y BAKER,

Plaintiff,

vs. No. 3:18-CV-34l-C-BN

CHILD SUPPORT DIVISION and

)
)
)
)
§
DALLAS CouNTY, TEXAS, )
)
)

Defendants.
ORDER ACCEPTING FINDINGS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

The undersigned DistIict Judge has reviewed all relevant matters of record in this case,

including the Findings, Conclusions, and Recommendation of the United States Magistrate Judge,

entered September 18, 2018, along With Defendant Dallas County’s Obj ections.1 In accordance With

28 U. S.C. § 636(b)(l), the undersigned Senior D_istrict Judge is of the opinion that the Findings and

Conclusions of the Magistrate Judge are correct and they are ACCEPTED AND ADOPTED as the
Findings and Conclusions of the Court.2

Thus, Defendant Dallas County’s Motion to Dismiss, filed May 14, 2018, should be

GRANTED Solely on Rule lZ(b)(G). Plaintiff’ s claims are DISMISSED WITHOUT

PREJUDICE. However, the Court's dismissal Will be held in abeyance subject to Plaintiff filing

an amended complaint Within fourteen (14) days from the date of this Order correcting the

 

1 The Court finds that Defendant Dallas County‘s Objeetions should be OVERRULED. As the Magistrate Judge aptly
noted in the Findings, Conclusions, and Reeornmendation, the United States Coult of Appeal for the Fifth Circuit has
recently remanded a case on the undersigned‘s docket involving family law matters after ruling that the Rooker-Feldman
doctrine did not apply because at the time the federal lawsuit was filed a state appeal was still pending

2 As stated by the Magistrate Judge, Plaintiff seeks to use this action to obtain relief from state court ordered child
support payments

deficiencies outlined in the Magistrate .ludge's Findings, Conclusions, and Recommendation. Failure
by Plaintitf to timely compl}yzwill result in the dismissal of this action as stated herein.

SIGNED this 5 day of October, 2018.

SAM OR?Z'UM
sTATESD T TJUDGE

   

 

